                  Case 2:20-po-00294-AC Document 6 Filed 10/23/20 Page 1 of 3


 1   MCGREGOR W. SCOTT
     United States Attorney
 2   ALSTYN BENNETT
     Special Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   (916) 554-2700
 5   Attorneys for Plaintiff
     United States of America
 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                   )    2:20-po-00294-AC
                                                 )
12                   Plaintiff,                  )    STIPULATION AND [PROPOSED]
                                                 )    ORDER TO CONTINUE BENCH TRIAL
13           v.                                  )
                                                 )
14   DAVID K. REED,                              )    DATE: October 29, 2020
                                                 )    TIME: 9:00 a.m.
15                                               )    JUDGE: Hon. Allison Claire
                     Defendant.                  )
16                                               )
                                                 )
17

18                                          STIPULATION

19           The United States of America, by and through its counsel of

20   record, and defendant, by and through its counsel of record,

21   stipulate as follows:

22           1.      By previous order, this matter was scheduled for a bench

23   trial on October 29, 2020 at 9:00 a.m.

24           2.      On October 21, 2020, defense counsel emailed counsel for

25   the government to request a one month continuance for additional time

26   to prepare this case for trial.

27           3.      By this stipulation, the parties now jointly move to

28   / / /



     STIPULATION AND [PROPOSED] ORDER             1                  U.S. V. DAVID K. REED
             Case 2:20-po-00294-AC Document 6 Filed 10/23/20 Page 2 of 3


 1   continue the bench trial to January 19, 2021 at 9:00 a.m.

 2         IT IS SO STIPULATED.

 3

 4   DATED: October 21, 2020             MCGREGOR W. SCOTT
                                         United States Attorney
 5

 6
                                   By:   /s/ Alstyn Bennett        ___
 7                                       ALSTYN BENNETT
                                         Special Assistant U.S. Attorney
 8

 9
                                         /s/ Linda Allison        _____
10                                       LINDA ALLISON
                                         Assistant Federal Defender
11                                       Counsel for Defendant
                                         (Per 10/21/2020 email authorization from
12                                       Linda Allison)

13

14                            [PROPOSED] FINDINGS AND ORDER
15         IT IS SO ORDERED, that the bench trial scheduled for October 29,
16   2020 is continued to January 19, 2021 at 9:00 a.m.
17         FOUND AND ORDERED this 22nd day of October, 2020.
18

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND [PROPOSED] ORDER         2                 U.S. V. DAVID K. REED
     Case 2:20-po-00294-AC Document 6 Filed 10/23/20 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
